Citation Nr: 0913264	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-37 923	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for left leg muscle 
injury affecting muscle group XI, currently rated as 20 
percent disabling.  

2.  Entitlement to service connection for leg disability.  

3.  Entitlement to service connection for back disability.  

4.  Entitlement to service connection for knee disability, 
including as secondary to service-connected muscle injuries 
of the legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to June 1971; he died on July [redacted], 2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  


FINDING OF FACT

On March 20, 2009, before a decision was made by the Board, 
the RO in Des Moines, Iowa notified the Board that the 
appellant died in July 2008.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
claims on appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  



ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


